             Case 3:16-cr-01409-H Document 294 Filed 05/14/19 PageID.906 Page 1 of 1

AO 455 (Rev. 01109) Waiver of an Indictment


                                       UNITED STATES DISTRICT COURT
                                                          for the
                                               Southern District of California

                  United States of America                  )
                                 V.                         )       Case No. 16-CR-1409-H
                    JOHN PANGELINAN                         )
                                                            )
                             Defendant                      )

                                              WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

       After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.




                                                   lI

                                                    i

                                                   .J
